Citation Nr: 0200750	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  00-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse







ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  Although the RO increased the 
evaluation of PTSD from 30 percent to 50 percent effective 
February 4, 2000, the veteran remained unsatisfied with the 
increased evaluation. 

A "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran continued the appeal process by notice of 
disagreement in May 2000 and, after receipt of the May 2000 
statement of the case, by submission of VA Form 9, Appeal to 
Board of Veterans' Appeals (Board).  

The veteran, with the assistance of his accredited 
representative, appeared at a personal hearing in August 
2001, before the undersigned travel Member of the Board.  His 
spouse also appeared at the hearing and testified.  A 
transcript of the hearing has been associated with the claims 
file.  

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case.  In this case, however, 
this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).


Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider a claim for TDIU.  
Roberson v. Principi, 251 F.3d 1378 (2001).  
Although there is evidence in the present claim consistent 
with these criteria, the Board notes the issue of TDIU has 
recently been adjudicated by the RO, and the veteran's 
substantive appeal to the Board for that issue remains 
pending.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. PTSD is currently manifested by occupational and social 
impairment, with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

3. PTSD is not currently manifested by occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records disclose that the veteran served as a 
rifleman with the United States Marine Corps in Vietnam, 
where he earned a Purple Heart.  Entitlement to service 
connection has been granted for residuals of a gunshot wound 
to the right chest, 20 percent disabling, effective January 
4, 1972.

In January 2000, the RO granted entitlement to service 
connection for PTSD, assigning an evaluation of 30 percent, 
effective August 6, 1999.  The decision was based, in part, 
upon the results of a November 1999 PTSD examination 
conducted by VA.

The November 1999 VA examination report shows the examiner 
diagnosed the veteran with PTSD and assigned a Global 
Assessment of Functioning (GAF) rating of 55.  He was 
described as alert, cooperative, and quite pleasant.  Affect 
was considered appropriate.  Remote memory, recent memory, 
retention, and recall were all satisfactory.  He reported 
feelings of paranoia and depression, but suicidal/homicidal 
thoughts, as well as auditory and visual hallucinations were 
denied.  He also reported that he gets along with his wife, 
golfs, cooks, plays computer games, watches television, and 
works in the yard.  He has never been hospitalized for 
psychiatric problems.   

On February 4, 2000, the RO received the veteran's claim of 
entitlement to an increased evaluation for PTSD.

The February 2000 treatment letter from the Vet Center, 
written by Registered Clinical Therapist TJJ (initials) 
shows, in pertinent part, that the veteran's PTSD was not 
only serious but that his prognosis was guarded.  Due to his 
chronic PTSD - both the conduct itself and the time necessary 
for attendance in therapy - occupational duties would be 
impossible, according to therapist TJJ.
       
The March 2000 VA examination report shows the examiner 
continued the diagnosis of PTSD but slightly reduced the GAF 
rating to 50.  The examination recites nearly verbatim the 
history gathered during the November 1999 examination and 
provides few changes in the listed current symptomatology 
from the previous examination.  Of particular note, however, 
the veteran reported he had not worked since his laminectomy 
in February 2000.  He also stated that he is quite close with 
his spouse's youngest son, working with him in the electrical 
business and fishing with him often.

Mental status examination at the March 2000 evaluation noted 
that the veteran presented to the examination neatly dressed 
and punctual.  With goal directed speech, he was described as 
a good historian of his signs and symptoms.  Nevertheless, he 
appeared to have a short attention span, with acknowledged 
difficulty with short-term memory and concentration and 
history of hallucinations associated with pain medications.  
Nightmares, flashbacks, and insomnia were also reported.   

In April 2000, the RO increased the evaluation of PTSD from 
30 percent to 50 percent, effective February 4, 2000.  The 
increase was based upon a treatment letter from the Mobile 
Vet Center, dated in February 2000, as well as the results of 
a March 2000 PTSD examination conducted by VA.

In June 2000 and July 2001, Vet Center therapist TJJ provided 
letters virtually identical to the one submitted in February 
2000, discussed above.



In December 2000, the Social Security Administration (SSA) 
issued a decision awarding Title II disability benefits to 
the veteran.  The decision found that the severe combination 
of his physical and mental impairments warranted a conclusion 
he was disabled under the Social Security Act.  

The evidentiary support statement within SSA's decision 
includes a lengthy discussion of medical evidence related to 
spinal stenosis and degenerative disc disease.  There is only 
one paragraph of discussion regarding his PTSD, and it is 
essentially a summary of the November 1999 VA PTSD 
examination.

At the travel Board hearing in August 2001, the veteran 
stated he attends a once-a-week, hour-long anger management 
session with therapist TJJ, and that he also sees a 
psychologist approximately once a month at the Mobile 
Outpatient VA Clinic.  Transcript, p. 3, 5, 8.

The veteran provided further testimony relevant to the 
current level of his PTSD disability.  He stated he has no 
recent suicidal thoughts, but that he did "a couple of years 
ago" when he stopped seeing a therapist.  He said he stopped 
working in June 1999, suggesting it was primarily due to his 
back problems (stenosis); he voiced frustration about his 
physical limitations.  

He said that he reads the newspaper and watches television 
daily.  He occasionally shops, feels he has a good 
relationship with his children, and notes that he has never 
been hospitalized for PTSD or any other mental disorder.  
Transcript, p.  4-6, 8, 10.  

The veteran's spouse testified that she is mostly concerned 
about his anger, which includes yelling at inanimate objects 
and eventually breaking them when they do not work properly, 
such as he did to a weed-eater on one occasion.  Transcript, 
p.  11.





Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  







In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).




Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The revised criteria provide a 70 percent evaluation when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

Under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2001).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas, supra.

The veteran was awarded entitlement to service connection for 
PTSD in January 2000.  After the submission of additional 
evidence, the RO granted an increased evaluation.  In both 
the rating decision and statement of the case that 
acknowledged the increase, VA notified him of the information 
and evidence necessary to substantiate the claim.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The veteran contends his PTSD has increased in severity since 
February 2000, more than the current 50 percent evaluation 
reflects; however, he has not requested that VA attempt to 
obtain medical records from any source. Thus, there is no 
outstanding evidence VA was unable to obtain that would 
require notification of same.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(e)). 

The veteran submitted a letter of treatment history from his 
current therapist at the Mobile Vet Center, consistent with 
the testimony adduced at the travel Board hearing, which 
indicates minimal monthly or weekly treatment, and no 
evidence whatsoever that such treatment involves significant 
psychiatric treatment and pharmacotherapy.  Three identical 
letters from Vet Center therapist TJJ from February 2000 to 
July 2001 suggest additional records from this facility would 
indicate entirely no change in the severity of PTSD during 
the period at issue.

The veteran submitted an SSA decision awarding benefits, but 
the Board need not request additional records from SSA 
because review of the decision awarding benefits demonstrates 
the evidence relied upon by SSA in making its decision is 
already in the claims file, namely the November 1999 VA 
examination.  Other records relied upon by SSA are unrelated 
to PTSD or any mental disorder, and, at the very least, are 
unrelated to the current level of severity of PTSD.  The 
Board finds that any outstanding SSA records are not relevant 
to the claim, such that VA is not required to request them.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).

The veteran has been notified of his procedural and appellate 
rights.  Beginning with the rating decision wherein the RO 
granted entitlement to service connection for PTSD, the RO 
has also provided him with notice of the laws and regulations 
pertaining to an increased evaluation.  The Board notes that 
during the appeal process, he has exercised nearly all of his 
appellate rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his attendance at the August 2001 travel Board hearing 
and the submission of evidence directly to the Board at that 
time.  

One month after the veteran alleged his PTSD had worsened, VA 
conducted a PTSD examination.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  
The results of this examination have since been associated 
with the claims file and adequately presents the current 
level of disability, such that reexamination is not required.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95. 

In sum, the Board has evaluated the veteran's claim in light 
of the duty to assist and notice provisions of the VCAA, and 
finds that all relevant provisions have been met considering 
the facts of this case, as set forth.  The Board finds that 
the duty to assist in the collection of evidence has been 
completed as defined in the new regulations, and no 
additional notification from VA prior to adjudication is 
necessary. 

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  The 
Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Increased Evaluation

In January 2000, the RO granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 30 
percent, effective August 6, 1999. 

In February 2000, the RO received additional evidence in the 
form of a treatment letter dated in February 2000.  

In April 2000, the RO construed the submission of additional 
evidence of current disability as a claim for an increased 
evaluation and accordingly granted an increased evaluation 
from 30 percent to 50 percent, effective February 4, 2000, 
the date the additional evidence was received.

In May 2000, the veteran filed a notice of disagreement.  The 
notice of disagreement specifically shows he was appealing 
the RO's decision that granted a 50 percent evaluation.  The 
claims file contains no disagreement with the January 2000 
rating decision.  

These facts plainly establish the veteran has only attempted 
to appeal the April 2000 rating decision, which increased the 
evaluation from 30 percent to 50 percent.  The Board finds 
that this is not a case in which the initially assigned 
evaluation from the January 2000 rating decision has been 
disagreed with.  Therefore, the initial evaluation of 30 
percent is not at issue.  Furthermore, because the initial 
evaluation is not on appeal, the concept of "staged 
ratings" is not for application.  Fenderson, supra.

The Board will thus consider only whether the current level 
of disability warrants assignment of more than a 50 percent 
evaluation, as mandated by the Court in Francisco, supra.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent.  The probative 
evidence of record does not show PTSD  symptomatology 
consistent with the next higher evaluation of 70 percent.  
The veteran does not have occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family, judgment, thinking, or mood.  38 C.F.R. § 4.130.

The veteran testified in August 2001 that he has not had 
suicidal ideation for several years, and this is consistent 
with the November 1999 VA examination report that indicated 
no suicidal thoughts were present. 

The veteran does not allege, and the competent evidence of 
record does not indicate the presence of any obsessional 
rituals that interfere with routine activities.  Likewise, 
his speech has never been considered illogical, obscure, or 
irrelevant.  The March 2000 examiner described his speech as 
both sequential and goal directed.   

There is no competent and probative evidence the veteran has 
been in a near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Although he contends there are times he feels 
somewhat depressed and unmotivated, primarily due to his 
diminished physical ability, his activities of daily living 
as established in VA examinations and his own testimony 
indicate minimal to no panic or depression affecting his 
functioning.  He shops, reads, enjoys hobbies, and 
occasionally works around the home.

The veteran does not allege and there is no evidence 
whatsoever regarding spatial disorientation.  Similarly, 
there is no evidence showing he has neglected his personal 
appearance and hygiene.  For instance, the March 2000 
examiner described him as neatly dressed.  

Aside from the opinion of therapist TJJ, which is accorded 
minimal probative value for reasons discussed below, there is 
also no competent evidence the veteran has difficulty 
adapting to stressful situations, such as work or worklike 
settings.  By his own admission, his recent lack of 
employment appears much more related to his spinal disorder 
than his PTSD.       

The competent and probative evidence shows the veteran has 
been able to establish and maintain effective relationships.  
At the November 1999 VA examination, he said he gets along 
well with his wife.  
At the March 2000 VA examination, he reported having a close 
relationship with his stepson.  Both the veteran and his 
spouse have said they have several close friends with whom 
they maintain occasional contact.

There is, however, evidence of impaired impulse control.  The 
veteran and his spouse have reported that he experiences 
unprovoked irritability with periods of violence.  For 
instance, the veteran's spouse testified that when he could 
not achieve proper functioning of a garden weed-eater, he 
broke it into 15 pieces.  

In sum, the competent evidence of record fails to document 
occupational and social impairment in most areas of 
functioning, let alone the symptomatology necessary for a 70 
percent evaluation.  As discussed, the evidence presents only 
one of nine symptoms consistent with a 70 percent evaluation.

The veteran has testified about his current level of PTSD, 
and his representative has accordingly argued that the 
alleged symptoms warrant an evaluation in excess of 50 
percent.  The veteran can provide information regarding any 
symptoms he has experienced, but he cannot offer an opinion 
as to etiology or causation because he lacks the competence 
to make medical conclusions reserved to medical 
professionals.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board cannot supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, however, even when taking the veteran's 
statements of his symptomatology as true and attributing them 
to PTSD, the Board finds that the current level of disability 
does not warrant an increased evaluation.  If anything, the 
evidence raises the question of whether his current level of 
PTSD more closely approximates the criteria for a reduced 
evaluation to 30 percent.  38 C.F.R. § 4.7.  The hearing 
testimony and statements made at the March 2000 VA 
examination include complaints of suspiciousness, sleep 
impairment, mild memory loss, nightmares, and flashbacks.  
Additionally, the clinical portrait depicts social and 
occupational impairment with occasional decreases in 
efficiency.  38 C.F.R. § 4.130.      


The Board finds that the results of the March 2000 VA 
examination, particularly the objective findings stated 
therein, are highly probative of the current level of 
severity of PTSD.  The GAF rating of 55, which evidences only 
moderate symptoms, is fairly accurate with the record in its 
entirety, but even this assessment accounts for a notedly 
short attention span and difficulty with concentration, 
symptoms the Board considers questionable when the veteran 
can read an entire newspaper, watch television programs, and 
play computer games.  

Although SSA disability decisions are certainly not 
controlling, that agency's determination regarding the 
veteran's disability status, and the reasons for that 
determination, are certainly pertinent.  Masors v. Derwinski, 
2 Vet. App.181, 188 (1992).  In this case, however, the SSA 
decision has little probative value, as the Administrative 
Law Judge determined that he was disabled as a result of both 
physical and mental limitations.  Moreover, the nonexertional 
limitations set forth in the SSA's determination of his 
"residual functional capacity" did not specifically 
identify the disorders that caused the mental limitations.

The Board has carefully considered the opinion offered by 
therapist TJJ.  Without delving into whether therapist TJJ is 
competent to make such medical conclusions, the Board finds 
that the presumably competent opinion lacks probative value.  

The opinion suggests a severity of PTSD symptomatology quite 
possibly consistent with a 70 percent evaluation; however, 
the opinion is inconsistent with other substantial evidence 
of record.  For these reasons, the opinion is rejected.  
Quiamco v. Brown, 6 Vet. App. 304, 308 (1994). 

In therapist TJJ's letter(s), he states that the veteran's 
inappropriate conduct and the time necessary to treat his 
PTSD, with guarded prognosis, would preclude maintaining 
substantially gainful employment.  Therapist TJJ has stated 
in his letters that PTSD has affected the veteran's family 
relationships and interest in activities, but recent 
testimony refutes this.  


Therapist TJJ has also stated that counseling has had little 
positive effect, but this is contrary to the opinion of the 
veteran and his spouse; its apparent success in curbing his 
heightened level of anger is why he continues to attend.  

With regard to time spent on treatment, it is undisputed that 
the veteran spends only one hour a week with therapist TJJ 
and an additional one hour a month with a psychologist.  The 
Board finds that no reasonably probative medical opinion 
would consider this level of treatment as "extensive" such 
that it would preclude employment.

Furthermore, the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
medical evidence has been rejected in the context of 
veterans' benefits claims.  White v. Principi, 243 F. 3d 1378 
(Fed. Cir. 2001).  

Although the regulations pertaining to PTSD were amended 
effective November 7, 1996, there has been no change in the 
law during the appeal process to warrant any Karnas 
consideration related specifically to PTSD claims.  See 
Karnas, supra. 

As the criteria for the next higher evaluation of 70 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 50 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 50 percent for PTSD.  See Gilbert, supra; 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals




 

